PER CURIAM.
February 8, 1966, a petition for order of suspension pursuant to Integration Rule, Article XI, Rule 11.08(3), 31 F.S.A., of Benjamin Cohen, a member of The Florida Bar, was filed in this Court, said petition being based upon the assertion that the said Benjamin Cohen was prior thereto convicted of a felony under the laws of the United States and sentenced to eighteen months imprisonment and fined $10,-000. When such petition came on to be heard before the Court, there was pending in the United States Court of Appeals for the Fifth Circuit an appeal from the judgment and conviction which had at said time not been ruled upon; hence, upon application of the respondent Cohen, this Court deferred action thereon pending a decision of the United States Court of Appeals. This order was entered March 23, 1966.
On July 21, 1966 the United States Court of Appeals handed down its decision in the case entitled Cohen, appellant v. United States of America, appellee, 5 Cir., 363 F.2d 321, in which the judgment of conviction of Benjamin Cohen was affirmed. Petition for rehearing was thereafter duly denied and on or about September 29, 1966 a copy of said opinion was filed in this Court and the cause again set for hearing upon the original motion of The Florida Bar for suspension. There has now been filed in this cause by Marion E. Sibley, Esq., attorney for Benjamin Cohen, a letter representing unto the Court that Benjamin Cohen has filed a petition for cer-tiorari in the United States Supreme Court to review the decision of the United States Court of Appeals for the Fifth Circuit aforesaid and that, pending disposition of said petition for certiorari in the Supreme Court of the United States, he, the said Benjamin Cohen, will impose upon himself a voluntary withdrawal from the practice of law until the Supreme Court of the United States has acted upon said petition. Thereupon, upon such representation by the said Benjamin Cohen and his attorney, Marion E. Sibley, that he will voluntarily refrain from the practice of law until the Supreme Court of the United States has acted.upon the petition for certiorari, it is
Ordered that further action upon said petition for suspension be deferred until the happening of said event.
It is so ordered.
THORNAL, C. J., and THOMAS, ROBERTS, DREW and O’CONNELL, JJ., concur.